Citation Nr: 0932580	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-38 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for 
hepatitis C as of January 10, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas which granted service-connection 
for a hepatitis C and assigned an initial 10 percent rating 
and denied service connection for a back disorder.  While 
this matter was pending the RO assigned a staged rating of 20 
percent effective January 10, 2007 for the hepatitis C and 
continued an initial 10 percent rating prior to that date.  
The Veteran has continued to disagree with the ratings 
assigned.  Since this increase did not constitute full grants 
of the benefits sought, the increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The Board has recharacterized the issue to reflect the staged 
ratings.  

In August 2008, the Board disposed of the issue of 
entitlement to a rating in excess of 10 percent disabling 
prior to January 10, 2007 and remanded the staged issue of 
entitlement to a 20 percent rating as of that date to the RO 
for further development.  Such has been completed and this 
matter is returned to the Board for further consideration.

The Board notes that an appealed issue of service connection 
for a back disorder was removed from appellate status by an 
April 2009 rating decision granting service connection for 
this disorder.  The grant of service connection constitutes a 
full award of the benefit sought on appeal as to such issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  As of January 10, 2007 the Veteran's hepatitis C symptoms 
primarily consist of occasional episodes of fatigue, 
abdominal pain and nausea, as well as poor appetite without 
evidence of daily fatigue, malaise, and anorexia with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) between 
4 and 6 weeks, during the past 12-month period.

2.  The Veteran's hepatitis C now includes evidence of 
cirrhosis, but without evidence of separate symptomatology 
such as portal hypertension, splenomegaly, ascites, hepatic 
encephalopathy, hemorrhage from varices or from portal 
gastrophy, substantial weight loss or jaundice.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for hepatitis C have not been met as of January 10, 2007.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Codes 
7354, 7312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) and that the claimant is expected 
to provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The issue on appeal arises from the Veteran's disagreement 
with the initial evaluation following the grant of service 
connection.  In the present case, the Veteran's claim on 
appeal was received in August 2005.  Prior to granting 
service connection for the hepatitis in January 2006, the RO 
sent a duty to assist letter addressing the service 
connection claim in October 2005.  The Veteran has appealed 
the initial rating assigned for hepatitis C.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the staged rating issue on appeal stems from the 
Veteran's appeal from the initial evaluation and effective 
date assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the October 2005 notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.  
Nevertheless, the RO did provide additional notice in 
November 2008.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in February 2009 provided current assessments of 
the Veteran's condition for the rating as of January 10, 2007 
based not only on examination of the Veteran, but also on 
review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Diagnostic Code 38 C.F.R. § 7354, also located in 38 C.F.R. § 
4.114, provides rating criteria for hepatitis C.  
Nonsymptomatic hepatitis is rated as noncompensable (0 
percent).  A 10 percent rating is assigned for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of a least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
warranted for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) have a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is warranted with serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatic C infection: Near constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right quadrant pain).

Note (1) after Diagnostic Code 7354 directs to evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  Note (2) 
provides that, for purposes of evaluating condition under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician. See Note (1) and Note (2) after 
Diagnostic Code 7354, located in 38 C.F.R. § 4.114.

Diagnostic Code 7312 provides ratings for cirrhosis of the 
liver, primary biliary cirrhosis, or cirrhotic phase of 
sclerosing cholangitis.  Cirrhosis with symptoms such as 
weakness, anorexia, abdominal pain, and malaise is rated 10 
percent disabling.  Cirrhosis with portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss, is rated 30 percent 
disabling.  Cirrhosis with history of one episode of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), is rated 50 percent 
disabling.  Cirrhosis with history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but with periods 
of remission between attacks, is rated 70 percent disabling.  
Cirrhosis with generalized weakness, substantial weight loss, 
and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), is rated 100 percent disabling.  A Note to 
Diagnostic Code 7312 provides that, for rating under 
Diagnostic Code 7312, documentation of cirrhosis (by biopsy 
or imaging) and abnormal liver function tests must be 
present.  38 C.F.R. § 4.114.

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year period preceding onset of the 
disease.  38 C.F.R. § 4.112.

VA treatment notes reflect that on January 10, 2007 a nurse 
practitioner note followed up for chronic hepatitis C (HCV), 
Geno 1a, with pretreatment viral load of 2,240,000 and liver 
biopsy from November 2004 showing chronic hepatitis with 
moderate to severe portal inflammation, moderate interface 
hepatitis, moderate lobular activity and fibrosis with 
distorted structure but no obvious cirrhosis (stage 3) and a 
prominent bridging fibrosis.  He was here for followup visit 
to check his monthly safety labs and continued followup.  He 
was noted to have received his first injection on September 
20, 2006 and check of 4 week rapid virological response (RVR) 
revealed he was not negative.  He did achieve a 2 log drop to 
18,400.  12 week check of HCV viral load revealed a viral 
count of 254,000, therefore he was a non responder to 
therapy. 

Review of the labs revealed a recover in pancytopenia.  The 
Veteran was asked if he had stopped therapy, and he denied 
doing so.  He claimed he gave himself the entire shot but the 
lab results were inconsistent with his explanation.  It was 
noted that the Veteran had bridging fibrosis on liver biopsy, 
which is advanced liver disease.  Options were discussed and 
a Mono Inf therapy was recommended because such treatment has 
been shown to reduce inflammation and in theory, slow the 
progression of the fibrosis.  Following completion of labs, 
the assessment was chronic HCV genotyp 1A, viral load 
4,4980,000, with the November 2004 biopsy results again 
recited, and a June 2004 adnominal ultrasound showed mild 
fatty infiltration of the liver versus liver parenchymal 
disease.  He was deemed a nonresponder to 12 weeks of 
Pegasys/Ribavarin therapy and plans were to start mono 
maintenance therapy on Pegaysis 90 mgc/0.5 ml weekly.  Also 
diagnosed was treatment induced pancytopenia, recovering.  He 
is noted to have been no show or cancellation for followups 
scheduled the rest of January and in February 2007.

In March 2007 he was seen for leg and hip complaints, with 
general examination revealing the abdomen to be soft, non 
distended, no masses/bruits, bowel sounds time 4 quadrants.  
The assessment was hepatitis C followed by GI clinic.

An April 2007 nurse practitioner note again yielded the same 
history and findings, where he was noted to be nonresponsive 
to 12 weeks of Pegasys/Ribavarin therapy in December 2006.  
He was now noted to have started Mono Inf therapy on 1/10/07.  
The assessment remained unchanged from January 10, 2007 
except for the fact that he was now on mono maintenance 
therapy Pegasys 90 mcg/0.5 ml SC weekly as of that date, and 
now also had treatment induced anemia which was to be 
monitored.

In May 2007, the Veteran underwent computed tomography (CT) 
of the abdomen with an impression of nodularity of the liver 
contour most consistent with cirrhosis.  A 0.5 centimeter non 
specific blood attenuation lesion in the hepatic segment 6 
was shown.  Followup was recommended to confirm stability.  
Also diagnosed was mild upper abdominal and upper 
retroperitoneal lymphadenopathy (LAD).  Further CT's would be 
ordered as recommended secondary to this recent diagnosis of 
cirrhosis and no prior CT to compare lesion.  Repeat CT was 
planned for 3 months to assure stability.  Also plans were to 
place consult for diagnostic workup of lymphadenopathy.  A 
May 2007 psychiatric consult noted the Veteran to be 
receiving Interferon for hepatitis C and he denied alcohol 
use since September 2006.

A May 2007 followup for the chief complaint of 
lymphadenopathy recited the CT findings from the same month 
and noted the Veteran to have been taking Peninterferon Alfa-
2A since January.  He reported not noticing any unusual 
symptoms lately.  According to VA records he had lost about 
5-6 pounds since January, and he claimed to have lost 10 
pounds in the last 6 months.  However, he reported his 
appetite had not changed but that he had stopped living with 
a female companion who cooked for him and now there was not 
as much food available.  He denied noticing any enlarged 
lymph nodes or nodules anywhere.  He denied night sweats, 
fatigue, weakness or abdominal pain.  He also denied nausea, 
vomiting, constipation, diarrhea or any changes in stool 
caliber or color.  A colonoscopy was scheduled for August.  
After labs were taken he was assessed with hepatitis C with 
abdominal and retroperitoneal lymphadenopathy.  Labs and 
acute abdominal series were unremarkable.  

Another May 2007 consult for Diagnostic Assessment consult 
recited the May 2005 findings showing the lymphadenopathy and 
his history of hepatitis C with ongoing Pegasys weekly 
therapy.  He had a 10 pound weight loss the past 6 months and 
his appetite was somewhat reduced.  He also reported 
occasional chest pain lasting less than a minute without 
other associated symptoms.  Again he was noted to have no 
night sweats, nausea, vomiting or bowel issues of any sort.  
He also had no fevers, dizziness, syncope, hematochezia, 
melena, lower extremity edema, cough, shortness of breath, 
rashes, lesions, jaundice or pruitis.  He did report dull 
right sided abdominal pain occasionally.  He was unable to 
recall if it was associated with eating.  The pain had begun 
in 2003, went away for awhile and returned in February 2007.  
It was now more frequent since he was taken off Tylenol.  
Physical examination revealed the abdomen to be lax, with 
normal bowel sounds, nontender, with no rebound, no 
organomegaly or inguinal LAD palpation.  The assessment and 
plan was chronic HCV and cirrhosis referred to this clinic 
for evaluation of the LAD.  The diagnosis was LAD with the 
highest of differential diagnoses as medication side effect 
versus LAD from hepatitis C.  Plans included further testing 
and evaluation to exclude other malignancy.  On discharge 
diagnosis towards the end of May 2007 the diagnosis continued 
to be lymphadenopathy and hepatitis C, with further followup 
including more CT scan at various intervals and routine 
followup.  A June 2007 nurse practitioner note recited the 
same findings and recommendations as the earlier nurse 
practitioner notes and included the findings and 
recommendations from the May 2007 CT scan report.  A July 
2007 psychiatric consult revealed the Veteran to be doing 
fairly well, but was depressed due to being nonresponsive to 
hepatitis C treatment.  

A July 2007 nurse practitioner note again recited the history 
shown in earlier notes including his nonresponsiveness to 
Pegasys/Ribavarin and his current Mono Inf Therapy in hope of 
slowing progression of the liver disease, which he started in 
January 2007, as well as the findings up to and including the 
May 2007 CT results.  He stated that his appetite was poor to 
fair and he was advised to start Ensure as a supplement.  In 
August 2007, a follow up CT scan diagnosed a nodular 
appearance of the liver consistent with cirrhosis, stable 
hypodensity in segment 6 of the liver which was too small to 
characterize but which likely represents a small cyst and 
stable borderline lymphadenopathy as described above.  
Followup in September 2007 revealed complaints of fatigue.  
However, he denied shortness of breath or chest pain.  The 
assessment continued to be the same as in previous 
assessments.  

The Veteran failed to appear to a VA examination scheduled 
for September 2007 to address his hepatitis symptoms.  
However, a VA psychiatric examination also in September 2007 
is significant for his relating complaints related to his 
liver.  He reported having hepatitis C and cirrhosis.  He 
reported having a very bad appetite and usually eats just one 
meal a day.  He reported losing roughly 25 pounds in the past 
6 months.  The rest of the findings and complaints were 
unrelated to his liver condition.

The assessment and history shown in November 2007 was the 
same as in earlier nurse practitioner notes, but with the 
added CT findings from August 2007.  Likewise, the followup 
of May 2008 includes findings from the CT of the abdomen and 
assessed the Veteran with stable nodular appearance of the 
liver consistent with cirrhosis.  There were no focal 
arterially enhancing lesions.  Also assessed was stable too 
small to characterize lesion in segment 6 of the liver most 
likely a hepatic cyst and stable mildly prominent retrocaval, 
paraortic and retroperitoneal lymph nodes.  He was again 
noted to be on Mono Pegasys therapy in hopes of slowing the 
progression of the disease after being non responsive to 12 
weeks of Pegasys/Ribovarin therapy.  

The Veteran testified in a May 2008 Videoconference hearing 
that he was taking Interferon shots once a week and had done 
so for over a year.  He reported having lost weight and used 
to weigh almost 200 pounds.  He was now down to 170-172 
pounds.  He reported a lack of appetite as food didn't taste 
good.  He reported issues with fatigue "some time" and he 
also reported having a little nausea and dizziness "now and 
then", but no vomiting.  He reported sharp pain around his 
liver and indicated that the abdominal pain was intermittent 
in nature.  He also stated he was diagnosed with cirrhosis of 
the liver.  He saw a doctor monthly for hepatitis symptoms.  
He answered "yes" to having had a 30 to 40 pound weight 
loss.

A July 2008 followup visit again showed the same history and 
assessment as the earlier records but in addition to the 
August 2007 CT findings showing cirrhosis, stable borderline 
lymphadenopathy and March 2008 CT findings showing stable, 
mildly prominent retrocaval, Para aortic and retroperitoneal 
lymph nodes.  He was noted to be tolerating therapy with 
minimal side effects.  On examination, his abdomen was soft, 
nontender, with bowel sounds active time 4.  In September 
2008, he was noted to have been on the Pegasys therapy since 
January 2007 and in this case, there was nothing more to 
offer.  Plans included increasing the dosage of the Pegasys 
weekly to 135 mcg.  He continued to noted to be tolerating 
therapy with minimal side effects and examination of his 
abdomen yielded the same findings as shown in July 2008.  

In February 2009, the Veteran stated he was not doing well 
and had abdominal pain since Monday eating breakfast.  He 
reported having stomach upset since eating an old cinnamon 
roll.  There was no nausea, vomiting or diarrhea.  He had 
regular bowel movement and relief with antacids.  There was 
no chest pain, shortness of breath, orthopnea, or palpable 
pedal edema.  He sometimes feels a little sweaty.  There were 
no chills, rigors or night sweats.  On examination, his 
abdomen was soft with very mild tenderness of the epigastric 
and umbilical area.  He had normal bowel sounds, no masses, 
bruits or rebound.  The assessment was vitamin D deficiency 
and Hepatitis C.  The Veteran later underwent endoscopy and 
tissue findings showed chronic hepatitis with mild activity 
consistent with clinical history of hepatitis C infection, 
bridging fibrosis consistent with early cirrhosis.  There was 
no evidence of malignancy.

The Veteran reported for a February 2009 VA liver disorders 
examination which included claims file review in addition to 
examination.  His history of having been found to have 
hepatitis C on examination in 2003 was noted, as well as the 
findings in 2004 of a viral load greater than one million.  
The biopsy results showing chronic hepatitis with moderate to 
severe portal inflammation, slight piecemeal necrosis and 
some bridging fibrosis but no cirrhosis was noted.  He was 
noted to have been treated with interferon and Pegasus but 
was taken off the medications about a month ago because of 
the exam risk conclusion that he had not responded to it.  He 
was awaiting the availability of a new medication for 
hepatitis C and was scheduled for a followup biopsy the next 
month.  His recent viral load was 209,000, alpha fetal 
protein measure was 13.7, with normal being 0 to 9.  Liver 
function tests were slightly abnormal with AST of 54 (normal 
up to 37) and GTT was 166 (normal up to 60.)  Prothrombin 
time was normal.  He had some modest symptoms.  He had some 
chronic fatigue, which he did not notice daily, but off and 
on, once or twice weekly for a day or two.  He had occasional 
sharp right upper quadrant pain about the same frequency and 
anorexia 2 or 3 times weekly, usually just for 1 or 2 meals.  
He rarely had heartburn.  He had occasional brief episodes of 
diarrhea and occasional hot flashes and sweating.  When he 
was on medication he lost about 20 pounds of weight, down to 
172 pounds and was currently 196 pounds.  He was being 
treated for depression.  He worked as a receiving clerk in a 
warehouse until 2000 but has been unable to do that primarily 
due to a back problem.  He had occasional vague nausea but no 
episodes of vomiting.  

Physical examination revealed him to be well developed and 
well nourished.  He was 5 feet and 9 inches tall and weighed 
196 pounds.  His abdomen was soft and flat.  There was no 
evidence of ascites.  His liver was not enlarged by palpation 
or percussion.  He did not have any noticeable tenderness in 
the right upper quadrant.  There was no splenomegaly and no 
palpable abdominal viscera or masses.  He was generally well 
nourished.  There was no jaundice.  There was no stigma of 
cirrhosis such as spider angiomata.  He had no edema.  
Protein measurements were generally satisfactory.  He had not 
had any incapacitating episodes with his cirrhosis lasting a 
duration of a total of 4 weeks during the past 12 months.  He 
had moderate liver damage.  He had not had any recurrent 
episodes requiring rest therapy.  He did not have near 
constant debilitating symptoms.  He did not have evidence of 
cirrhosis.  The impression was proper current diagnosis was 
hepatitis C.  

Based on a review of the evidence the Board finds that the 
evidence is against a rating in excess of 20 percent 
disabling for the Veteran's hepatitis C as of January 1, 
2007.  The evidence, including the treatment records and the 
February 2009, and even the Veteran's own lay evidence 
examination fails to show evidence of daily fatigue, malaise, 
and anorexia with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.

The symptoms overall as shown in the treatment records since 
January 10, 2007, the Veteran's own testimony and the 
February 2009 reflect that his symptoms primarily consist of 
occasional episodes of fatigue, abdominal pain and nausea, as 
well as poor appetite.  However his weight loss which was 
reported in May 2007 appears to be tied to a change in life 
circumstances where an individual he relied on to provide 
food had left, rather than to actual loss of appetite.  By 
February 2009 his weight had increased to 196 pounds up from 
172 pounds.  Thus, there appears to be no basis for a 40 
percent rating based on anorexia with minor weight loss.  
Additionally no hepatomegaly is shown.  Finally, there is no 
evidence of incapacitating episodes lasting from 4-6 weeks in 
the past 12 month period shown in any of the medical or lay 
evidence submitted.  Thus, a higher rating under Diagnostic 
Code 7354 is not shown.  

Because there is evidence of cirrhosis, the Board must also 
consider whether a higher rating is warranted under 
Diagnostic Code 7312, provided that the same signs and 
symptoms are not used to evaluated the condition under 
Diagnostic Code 7354.  As discussed above, the primary 
symptoms shown include fatigue, anorexia, abdominal pain and 
nausea essentially are the same symptoms which would meet a 
10 percent criteria under Diagnostic Code 7352.  There is no 
evidence of portal hypertension, splenomegaly, ascites, 
hepatic encephalopathy, hemorrhage from varices or from 
portal gastrophy, substantial weight loss or jaundice.  
Therefore, consideration of a separate rating under 
Diagnostic Code 7312 is not shown to be warranted in this 
case.

There is no evidence of record that the Veteran's service-
connected hepatitis C causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  In this case, the 
preponderance of the evidence is against a grant of an 
initial rating in excess of 20 percent for the hepatitis C as 
of January 10, 2007.  In reaching this determination, the 
Board has considered whether, under Fenderson, supra, a 
higher rating might be warranted for any period of time 
during the pendency of this appeal. Fenderson, 12 Vet. App. 
119.  But there is no evidence that the veteran's heptatitis 
C has been persistently more severe than the extent of 
disability contemplated under the assigned rating at any time 
during the period of this initial evaluation.


ORDER

A disability rating in excess of 20 percent for hepatitis C 
as of January 10, 2007, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


